Citation Nr: 1822212	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to benefits under the Veterans Retraining Assistance Program (VRAP)   beyond March 21, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 1972 to September 1972 and from February to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appeal lies with the RO in Oakland, California.


FINDINGS OF FACT

1. The Veterans Retraining Assistance Program (VRAP) was terminated by statute on March 31, 2014; VA's authority to make payments under the VRAP ended on that date.  Small extensions could be issued with sufficient notice prior to mid-March 2014.

2. The Veteran's school, The Center for Employment Training, did not certify the Veteran's change in enrollment to May 2, 2013, through May 29, 2013, until June 4, 2014, after the termination of the VRAP.  There is no legal authority to pay beyond the termination date.


CONCLUSION OF LAW

The Veteran is not entitled to receive VA educational assistance benefits under VRAP beyond March 31, 2014.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.101(a) (2017); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that the provisions of 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017) concerning VA's duties to notify and assist claimants are not applicable to this claim because this case involves a legal question rather than a factual determination.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran alleges that he is entitled to VRAP benefits beyond March 31, 2014.  Specifically, he has stated that his enrollment period was extended by approximately three months, ending on May 29, 2014, and that neither he nor his school was aware of the termination of the VRAP and the associated certification deadlines.

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.   A Veteran was entitled to up to 12 months of VRAP benefits, subject to the termination of authority to make payments.  See id. at § 211(k) ("The authority to make payments...shall terminate on March 31, 2014") (emphasis added).

Review of the evidence of record reveals that, in March and April 2013, VA notified the Veteran that he was eligible to receive 12 months of VRAP benefits, and that he had to use his benefits by April 1, 2014.  In May 2013, the Veteran's school certified his enrollment for the period May 2, 2013, through March 28, 2014.  In a May 2013 letter, VA notified the Veteran that he had been awarded benefits beginning May 2, 2013, and ending March 28, 2014.  This letter specifically informed the Veteran that had had until April 1, 2014, to use his VRAP benefits, and that the program would end on that date.  The Veteran was also informed that he "should promptly notify...VA if there is any change in [his] enrollment" and that he would be "responsible for ALL debts resulting from changes in [his] enrollment" (emphasis in original).  

On March 5, 2014, VA sent letters to School Certifying Officials that informed them that VA's authority to issue payments under the VRAP would end on March 31, 2014.  To ensure payment for current enrollment periods, the School Certifying Officials were instructed to submit all enrollment certifications no later than March 17, 2014, and that enrollment certifications would not be accepted after that date.  That same month, VA began making lump sum benefit payments to VRAP Veterans with enrollment terms that began prior to April 1, 2014.  Neither the Veteran nor his school informed VA of any changes in his previously certified enrollment period.  On April 4, 2014, VA issued the final payment for the certified enrollment period ending March 28, 2014.

On April 15, 2014, the Veteran submitted a statement in which he indicated that he did not apply for the 3-month bulk payment prior to the termination of the VRAP, as he knew he would not need three months after March 31, 2014, to complete his program.  On June 4, 2014, the Veteran's school certified to VA that his enrollment period ending date had been changed from March 28, 2014, to May 29, 2014, and that the Veteran graduated on that date.  In his June 2014 notice of disagreement, the Veteran stated that neither he nor his school were informed of the termination of the VRAP or of supplemental funds available to students enrolled but not yet graduated by March 31, 2014.

As noted above, VA's authority to render payments under the VRAP was terminated by statute effective March 31, 2014.  See Public Law 112-56 § 211(k).  The Veteran was repeatedly notified of the expiration of the VRAP and of his responsibility to ensure VA was informed of any changes in enrollment.  Further, the Veteran's school was notified that any changes in enrollment must be certified to VA no later than March 17, 2014.  Neither the Veteran nor his school informed VA of changes in his enrollment by this date.  Both parties were notified of the need to timely report any change in enrollment.

Although the Board empathizes with the Veteran and is sympathetic to his assertion that it was his school, and not himself, that failed to provide the required certification prior to the expiration of the VRAP.  However, there is no legal basis on which the appeal may be granted.  The Board has no legal authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C. § 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")

Because VA did not receive certification of the Veteran's change in enrollment period extending through May 29, 2014, until after the expiration of the VRAP on March 31, 2014, the appeal must be denied.


ORDER

Entitlement to benefits under the Veterans Retraining Assistance Program (VRAP)   beyond March 21, 2014, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


